Case 8:19-cv-01845-TDC Document 1 Filed 06/21/19 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY WELFARE FUND,
TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY PENSION FUND, TRUSTEES
OF THE SPRINKLER INDUSTRY SUPPLEMENTAL
PENSION FUND AND TRUSTEES OF THE
INTERNATIONAL TRAINING FUND

8000 Corporate Drive

Landover, MD 20785

Plaintiffs,

vs. Civil Action No.:
WISCONSIN FIRE SPRINKLER INSTALLATION &
INSPECTION SERVICE INC.

16291 West Lincoln Avenue

New Berlin, WI 53151

Serve: Roger A. Bauer, Registered Agent
16291 West Lincoln Avenue
New Berlin, WI 53151

Defendant.

ee ee a ee a ee ae a ee ee eS

COMPLAINT

(FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT AND
TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUNDS)

Jurisdiction
ls This Court has jurisdiction of this action under Sections 502 and 515 of the
Employee Retirement Income Security Act, (hereafter "ERISA"), 29 U.S.C. §§ 1132 and 1145, and
under Section 301 of the Labor-Management Relations Act, 29 U.S.C. § 185(a). This is an action
for breach of a Collective Bargaining Agreement between an employer and a labor organization
representing employees in an industry affecting commerce and an action to collect contributions

due to employee benefit plans under the terms of the Collective Bargaining Agreement.
Case 8:19-cv-01845-TDC Document 1 Filed 06/21/19 Page 2 of 7

Parties

2. Plaintiffs National Automatic Sprinkler Industry Welfare Fund, National
Automatic Sprinkler Industry Pension Fund, Sprinkler Industry Supplemental Pension Fund and
the International Training Fund (hereinafter "NASI Funds") are multiemployer employee benefit
plans as that term is defined in Section 3(3) of the ERISA of 1974, 29 U.S.C. § 1002(3). Plaintiff
Funds are established and maintained according to the provisions of the Restated Agreements and
Declarations of Trust establishing the NASI Funds (hereinafter “Trust Agreements”) and the
Collective Bargaining Agreement between Sprinkler Fitters Local Union No. 183 (hereinafter
referred to as “the union”) and the Defendant. The NASI Funds are administered at 8000 Corporate
Drive, Landover, Maryland 20785.

3: Defendant Wisconsin Fire Sprinkler Installation & Inspection Service Inc. is a
corporation existing under the laws of the State of Wisconsin with offices located in Wisconsin.
Defendant transacts business in the state of Wisconsin as a contractor or subcontractor in the
sprinkler industry and all times herein was an "employer in an industry affecting commerce" as
defined in Sections 501(1), (3), 2(2) of the Labor-Management Relations Act, 29 U.S.C. Sections
142(1), (3) and 152(2); Section 3(5), (9), (11), (12), (14) of ERISA, 29 U.S.C. Sections 1002(5),
(9), (11), (12), (14); and Section 3 of the Multi-Employer Pension Plan Amendments of 1980, 29
U.S.C. § 1001(a).

COUNT I

4. Defendant entered into a Collective Bargaining Agreement with the union

establishing terms and conditions of employment for journeymen and apprentice sprinkler fitters

employed by the Defendant.
Case 8:19-cv-01845-TDC Document 1 Filed 06/21/19 Page 3 of 7

5. Pursuant to the Collective Bargaining Agreement, Defendant agreed to pay to the
Plaintiff Funds certain sums of money for each hour worked by employees of Defendant covered by
the Collective Bargaining Agreement.

6, Defendant employed certain employees covered by the Collective Bargaining
Agreement during the months of April 2016 through the present.

ts Defendant is bound to the Trust Agreements and the Guidelines for Participation in
the NASI Funds (hereinafter “Guidelines”),

8. Defendant has failed to make contributions due to Plaintiff Funds for the months of
April and May 2019. In addition, Defendant has failed to submit report forms for these months.
Pursuant to the terms of the Collective Bargaining Agreement, Defendant is obligated to submit
report forms and pay contributions owed to Plaintiff Funds.

9. Pursuant to Article VI, Section 6 of the Restated Agreements and Declarations of
Trust establishing the NASI Funds, when an employer is two or more months delinquent in making
the contributions required on behalf of his employees and has not submitted the required documents
showing the employees who worked for him and hours worked, the Funds are authorized to project

the delinquency amount using the following formula:

... The Trustees may project as the amount of the delinquency the greater of
(a) the average of the monthly payments or reports submitted by the
Employer for the last three (3) months for which payments or reports were
submitted, or (b) the average of the monthly payments or reports submitted
by the Employer for the last twelve (12) months for which payments or
reports were submitted...
Case 8:19-cv-01845-TDC Document 1 Filed 06/21/19 Page 4 of 7

10. Using report forms submitted for the last three (3) months for which reports were

submitted, the projected delinquency for the months of April and May 2019 is $42,469.56

calculated as follows:

Month Hours
January 2019 940.0
February 2019 $82.5
March 2019 838.5
Average Monthly

Hours: 887.0
Rates in Effect

Welfare $9.42
Pension $6.60
SIS $7.82
ITF $0.10

11. | Defendant’s contributions owed on behalf of its sprinkler fitter employees for the

months of April 2016 through March 2019 were paid late. The specific amounts paid and the

date in which the Defendants’ contributions were received by the NASI Funds are set forth on the

attached breakdown (Exhibit A).

12. Defendant's contributions owed on behalf of its sprinkler fitter employees for the

month of April 2019 are late.

13. The Trust Agreements and the Guidelines provide that an employer who fails to pay

the amounts required by the Collective Bargaining Agreement on time shall be obligated to pay

liquidated damages as follows:

(1)

(2)

If payment is not received in the Funds Office by the 15th of the
month, 10% of the amount is assessed.

An additional 5% is added if payment is not received in the
Funds Office by the last working day of the month in which
payment was due.
Case 8:19-cv-01845-TDC Document 1 Filed 06/21/19 Page 5 of 7

(3) An additional 5% is added if payment is not received by the
15th of the month following the month in which payment was
due.

14. Pursuant to this provision, Defendant is obligated to Plaintiff Funds in the amount
of $145,247.63 in liquidated damages assessed on the late contributions for the months of April
2016 through April 2019, plus interest at the rate provided in 29 U.S.C. Section 1132(g) from the
date of delinquency to the date of payment.

WHEREFORE, in Count I, Plaintiff Funds pray judgment as follows:

A. In the amount of $42,469.56 for contributions due for work performed in January
2019 through May 2019, plus costs, interest, and reasonable attorneys' fees, pursuant to 29 U.S.C.
§ 1132(g).

B. In the amount of $145,247.63 for liquidated damages assessed on the late
contributions for the months of April 2016 through April 2019, plus costs, interest, and reasonable
attorneys’ fees, pursuant to 29 U.S.C. § 1132(g).

G For all contributions and liquidated damages which become due subsequent to the

filing of this action through the date of judgment, plus costs, interest, and reasonable attorneys' fees,

pursuant to 29 U.S.C. § 1132(g).
Case 8:19-cv-01845-TDC Document1 Filed 06/21/19 Page 6 of 7

D. For such further relief as the Court may deem appropriate.
Respectfully submitted,

O'DONOGHUE & O'DONOGHUE LLP
5301 Wisconsin Avenue, N.W.

Suite 800

Washington, D.C. 20015

(202) 362-0041 — telephone

(202) 362-2640 — facsimile
cgilligan@odonoghuelaw.com

By: /s/
Charles W. Gilligan
Maryland Bar No. 05682
Attorneys for Plaintiffs

325854 1
Case 8:19-cv-01845-TDC Document 1 Filed 06/21/19 Page 7 of 7

CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing Complaint has been served by certified mail,
as required by 502(h) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. §
1132(h) this 21st day of June, 2019 on the following:

The Office of Division Counsel

Associate Chief Counsel (TE/GE) CC: TEGE
Room 4300

1111 Constitution Avenue

Washington, DC 20224

Attention: Employee Plans

Secretary of Labor

200 Constitution Avenue, N.W.

Washington, DC 20210

ATTENTION: Assistant Solicitor for
Plan Benefits Security

/s/
Charles W. Gilligan

325854 1
